Citation Nr: 0121340	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  95-04 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to May 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the veteran's claim.  He 
subsequently perfected a timely appeal regarding that claim.  
During the pendency of the appeal, jurisdiction over the 
matter was transferred to the RO in Winston-Salem, North 
Carolina.

In an April 1998 decision, the Board denied the veteran's 
claim of entitlement to service connection for a chronic 
acquired psychiatric disorder.  The veteran subsequently 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  While the case was pending at 
the Court, the VA Office of General Counsel filed an 
unopposed motion for remand, requesting that the Court vacate 
the Board's April 1998 decision and remand the case for 
further development and readjudication in light of changes in 
law enacted after the decision of the Board.  In January 
2001, the Court granted the joint motion, vacated the Board's 
April 1998 decision, and remanded the case to the Board for 
compliance with directives that were specified in the motion.

The Board notes that, in September 1998, while this case was 
pending at the Court, the veteran filed an application to 
reopen his claim of entitlement to service connection for an 
acquired psychiatric disorder at the RO.  Thereafter, in a 
November 1998 rating decision, the RO denied entitlement to 
service connection for anxiety (acquired psychiatric 
disorder).  The veteran subsequently filed a timely Notice of 
Disagreement regarding that decision, and, in January 1998, 
the RO responded by issuing a Statement of the Case.  In 
January 1999, the veteran submitted a timely Substantive 
Appeal (VA Form 9) regarding that issue.  Thus, it would 
appear that, while this case was pending at the Court, the 
veteran perfected an appeal regarding the issue of whether 
his claim of entitlement to service connection for anxiety 
acquired psychiatric disorder should be reopened.

In a statement styled as Additional Argument and Evidence 
Submitted in Support of Claim, submitted to the Board in June 
2001, the veteran's attorney asserted that the appeal as to 
the issue of whether to reopen the claim was rendered moot 
when the Court vacated the Board's April 1998 decision.  The 
Board agrees with the attorney's conclusion that the recent 
appeal is moot, although for a slightly different reason.  In 
essence, the Board believes that, because the veteran 
appealed the April 1998 decision to the Court, finality did 
not attach as to that decision regarding the veteran's claim 
for an acquired psychiatric disorder.  Accordingly, the Board 
finds that the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder remains 
pending from the date he filed his initial claim in April 
1994, and that the issue of whether new and material evidence 
has been submitted to reopen that claim is therefore moot.


REMAND

The veteran is seeking service connection for an acquired 
psychiatric disorder.  He essentially contends that he 
developed a psychiatric disorder as a result of his military 
service.

As discussed above, the veteran's claim was denied by the 
Board in an April 1998 decision.  In that decision, the Board 
found that there that was no competent evidence linking the 
veteran's claimed psychiatric disorder to his military 
service.  The Board acknowledged that there was evidence of 
record showing that the veteran complained of headaches and 
other symptoms related to hypertension immediately upon his 
discharge from service, but concluded that the earliest 
evidence of record showing psychiatric complaints appeared in 
an August 1975 medical record, which is dated almost two 
years following the veteran's service.  Although the record 
showed that the veteran has received ongoing treatment for a 
psychiatric disorder since that time, the Board found that 
there was no indication that any medical professional had 
suggested that the veteran's disorder was related to his 
military service.  For these reasons, the Board found that 
the veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disorder was not well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81-2 (1990); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The Board's April 1998 decision was subsequently vacated by 
the Court, pursuant to an unopposed motion for remand filed 
by the VA Office of the General Counsel.  The motion notes 
that, during the pendency of the veteran's appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  This statute repealed the requirement that a claim 
be well grounded, and contains new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO.  This law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The motion states that, because the veteran's claim for an 
acquired psychiatric disorder was specifically denied on the 
basis that it was not well grounded, a remand was required, 
so that the Board could readjudicate the veteran's claim 
pursuant to the new legislation.

In accordance with the instructions contained in the motion, 
the Board has reviewed the veteran's claim pursuant to the 
new legislation embodied in the VCAA.  For the reasons and 
bases set forth below, the Board the finds that additional 
evidentiary development is required under the VCAA before 
this claim can be readjudicated. 

The VCAA provides that VA shall provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
VCAA § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  Such an examination or opinion is deemed 
"necessary" only if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and evidence which indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service. 

Other applicable law provides that, as to psychoses, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in or was aggravated by 
service, or if the evidence establishes that a psychiatric 
disability was manifested to a compensable degree within one 
year after service.  38 U.S.C.A. § 1101, 1111, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

As mentioned above, the evidence of record at the time of the 
Board's April 1998 decision contained no competent evidence 
showing that the veteran's claimed psychiatric disorder was 
related to service, and no competent evidence showing that a 
psychotic disorder had manifested to a compensable degree 
within one year of discharge from service.  However, in June 
2001, following the Court's remand, the veteran's attorney 
submitted, with the Additional Argument and Evidence, a 
signed statement from a VA psychologist, in which the 
psychologist indicated, "It is my professional clinical 
judgment, as a licensed clinical psychologist, with a high 
degree of medical/psychological certainty, that [the veteran] 
began exhibiting symptoms of a psychiatric disorder 
(psychosis/anxiety) shortly after being discharged from the 
military."

Although not conclusive as to this claim, the Board believes 
that the VA psychologist's assertion that the veteran began 
exhibiting symptoms "shortly" after his discharge from 
service suggests the veteran's claimed psychiatric disorder 
may have manifested to a compensable degree within one year 
of his discharge.  In light of the sweeping language of the 
VCAA, the Board believes the veteran is entitled to an 
examination, to include a professional opinion as to the most 
likely date of onset of his psychiatric disorder, and its 
specific nature.  

Furthermore, the Board notes that, in January 2000, the 
veteran underwent a VA psychiatric examination.  The 
psychiatrist concluded that he was unable to reach a 
diagnosis of the veteran's claimed psychiatric disorder 
because he was unable to review the veteran's medical 
records.  Therefore, the Board finds that, during the 
examination which we are herein directing, the RO should 
ensure that the examiner is provided with a copy of the 
veteran's VA claims folder.  In addition, the examiner should 
be specifically asked to clarify the nature and appropriate 
diagnosis of the veteran's claimed psychiatric disability.

The VCAA also requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  In a statement 
submitted in June 2001, the veteran's attorney requested 
that, if this case is remanded, the Board ensure that the 
"duty to inform" requirements set forth in the VCAA are 
complied with.  Therefore, in accordance with the request of 
the veteran's attorney, the Board finds that while this case 
is in remand status, the RO should ensure that all 
notification action required by the VCAA is completed in 
full.  

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and 
his attorney and inform them of the type of 
additional evidence that would best serve 
to substantiate his claim.  As part of this 
notice, the RO should specifically request 
that the veteran provide the names and 
addresses of any health care providers who 
may possess additional records pertinent to 
his claims which are not presently part of 
his VA claims folder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.

2.  The RO should then schedule the veteran 
for a psychiatric examination.  The 
veteran's claims folder, to include this 
Remand, must be provided to the examining 
physician for review prior to the 
examination.  The examiner should be asked 
to thoroughly review the veteran's medical 
history and to provide an opinion as to the 
most appropriate diagnosis of his claimed 
psychiatric disability, to include 
commenting on whether that diagnosis is 
properly defined as a psychosis.  The 
examiner should also offer an opinion as to 
the etiology of the veteran's claimed 
psychiatric disorder.  In particular, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's claimed psychiatric 
disorder is related to any incident of 
service.  In addition, the examiner should 
discuss whether it is at least as likely as 
not that the psychiatric disorder initially 
manifested itself either during service or 
within one year of his final discharge from 
service, i.e. by May 1974.  If so, the 
examiner should be asked to identify any 
specific manifestations, particularly 
whether the disorder was a psychosis.  The 
examiner should explain the medical 
findings and principles which support his 
or her conclusions.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all developmental and 
notification actions required by VCAA have 
been completed in full.  Thereafter, the RO 
should readjudicate the veteran's claim of 
entitlement to service connection for a 
chronic acquired psychiatric disorder.  If 
the benefits sought on appeal remain 
denied, the veteran and his attorney should 
be furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



